Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the limitation of “a second resistor connected in parallel to the second capacitor, a forward voltage drop of the diode when the diode starts to be conductive is smaller than a voltage drop of the HEMT when the HEMT is reverse-conductive in an OFF state corresponding to an amount of rectified current when the HEMT is reverse-conductive in an ON state, inductance of a pathway extending through the diode is larger than inductance of a pathway extending through the HEMT among the pathways connecting the source terminal and a drain terminal of the HEMT, an amount of charge accumulated in a parasitic capacitance of the diode is smaller than an amount of charge accumulated in an output capacitance of the HEMT, and the gate drive circuit is configured to control a gate voltage of the HEMT to make the gate voltage lower than a source voltage of the HEMT when the HEMT is turned off” in view of the other limitations as called for in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979.  The examiner can normally be reached on Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849